COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                        NO.
2-07-239-CV
 
 
AMX
ENTERPRISES, L.L.P.,                                                   APPELLANT
F/K/A
AMX ENTERPRISES, INC.                                                             
 
                                                   V.
 
MASTER
REALTY CORP. AND                                                APPELLEES
COMPOSITE INVESTMENTS, INC.
 
                                               ----------
            FROM THE 141ST
DISTRICT COURT OF TARRANT COUNTY
                                               ----------
                  MEMORANDUM OPINION[1] AND JUDGMENT
                                               ----------
We have considered the AAgreed Motion To Dismiss Appeal As To Composite Investments, Inc.
Only.@  It is the court=s opinion that the motion should be granted; therefore, we dismiss the
appeal of appellant as to appellee Composite Investments, Inc. only.  See TEX. R. APP. P. 42.1(a)(1),
43.2(f).  This case shall hereafter be
styled AAMX Enterprises, L.L.P., f/k/a AMX Enterprises, Inc. v. Master Realty
Corp.@




Costs of the appeal of appellant as to appellee Composite Investments,
Inc. only shall be paid by appellant, for which let execution issue.
 
PER
CURIAM       
 
 
PANEL B:  GARDNER, HOLMAN, and WALKER, JJ.
 
DELIVERED:   July 24, 2008




[1]See Tex. R. App. P. 47.4.